Title: From James Madison to Edmund Pendleton, [15 October] 1782
From: Madison, James
To: Pendleton, Edmund


Dear Sir
[15 October 1782]
Extract of a letter from Sr. Guy Carlton to Genl Washington dated Sepr. 12th. 1782.
“Partial tho’ our suspension of hostilities may be called, I thought it sufficient to have prevented those cruelties in the Jersies (avowed) which I have had occasion to mention more than once, but if war was the choice I never expected this suspension should operate further than to induce them to carry it on as is practiced by men of liberal minds. I am clearly of opinion with your Excellency, that mutual agreement is necessary for a suspension of hostility, and that without this mutual agreement either is free to act as each may judge expedient, yet I must at the same time frankly declare to you, that being no longer able to discern the object we contend for, I disapprove of all hostilities both by land & sea, as they only tend to multiply the miseries of individuals, when the public can reap no advantage by success. As to the Savages I have the best assurances that from a certain period not very long after my arrival here, no parties of Indians were sent out and that Messengers were dispatched to recall those who had gone forth before that time, and I have particular assurances of disapprobation of all that happened to your party on the side of Sandusky except so far as was necessary for self defence.” The language of this paragraph shews that the hope of a separate truce, if not a separate peace is still cherished by our insidious enemy.
We are in hourly expectation of further intelligence from Versailles but have as yet recd. nothing more than has been transmitted to you, on the subject of a pacification. The story brought by the Ostenders mentioned in your favor of the 7th. can scarcely be true. The combined fleets could not have left the channel before these adventurers must have got out of the European seas.
A letter from Mr. Carmichael of the middle of June speaks of great exertions & sanguine expectations relative to the siege of Gibralter. I wish it may be brought to an issue in time to prevent any interference with the pacific operations.
The talk of an evacuation of N. York this fall grows less and less prevelent. That of Charleston has probably taken place by this time, unless new arrangements from Europe have suspended it.
An Express I am just told is come [from] Boston to the French Minister who brings acct. of an arrival at that Place from Amsterdam after a very short passage. The Minister has no letters from Europe. His correspondent at Boston writes that the combined fleets had proceeded from the Channel for Gibralter, that unless this Garrison sd. be speedily relieved, its fall was certain, that the British fleet had returnd into port, that the French Trade with the W. Indies had arrived safe and that the French affairs in the E. Indies were in general in a favorable train. These are all the particulars I have been able to collect with sufficient precision to be transmitted. If Despatches sd have come for Congress, the next post will be more satisfactory
I am Dr Sir with great regard yr obt. & hble servt.
J. Madison Jr.
